UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                                No. 00-50299
                              Summary Calendar



                                EDWIN POPE,

                                                     Plaintiff-Appellant,


                                     VERSUS


                      CS WIRELESS SYSTEMS, INC.,

                                                      Defendant-Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                         (SA-98-CV-679-OG)
                             September 14, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      In July 1998, Edwin Pope (“Pope”) sued his former employer, CS

Wireless   Systems,   Inc.    (“CS    Wireless”)   claiming   that   he   was

discriminated against because of his race, African-American, in

violation of Title VII of the Civil Rights Act of 1964, when his

employer eliminated his job position and terminated his employment



  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
in December 1996, and subjected him to an unlawful, hostile working

environment based on his race.                 In July 1999, after extensive

discovery, CS Wireless moved for summary judgment and the case was

referred to the United States Magistrate Judge for a report and

recommendation.      In January 2000, the magistrate judge filed her

report and recommendation that summary judgment in favor of CS

Wireless be       granted   because    there      were   no   genuine   issues    of

material fact and defendant was entitled to judgment as a matter of

law.     Pope filed objections to the report and recommendation and

the    district    court,   after     de   novo    review,    entered   an   order

accepting the magistrate judge’s recommendation and granted summary

judgment in favor of CS Wireless.               Pope timely appealed to this

Court.

       We have carefully reviewed the briefs, the reply briefs, the

record excerpts and relevant portions of the record itself.                      For

the reasons stated by the magistrate judge in her report and

recommendation filed under date of January 24, 2000, which was

adopted and accepted by the district judge in his order accepting

magistrate judge’s recommendation filed March 10, 2000, we affirm

the order of the district court granting CS Wireless’ motion for

summary judgment.

                   AFFIRMED.




                                           2